         2:17-cr-20037-JES-JEH # 437        Page 1 of 5                                     E-FILED
                                                                Wednesday, 03 July, 2019 12:58:23 PM
                                                                       Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
         Plaintiff,                        )
                                           )
vs.                                        )       Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
         Defendant.                        )

      MOTION FOR CLARIFICATION ON THE COURT’S ORDER CONCERNING
        THE ADMISSIBILITY OF PLEA NEGOTIATIONS (R. 427), AND FOR
                         EVIDENTIARY HEARING

         NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion for Clarification on the Court’s Order On Plea

Negotiations (R. 427), and for evidentiary hearing, states as follows:

      1. On February 15, 2019, the government filed a Motion in Limine to Exclude

Evidence or Argument of Plea Negotiations on the grounds of relevance and prejudice,

but noted that if the evidence was allowed, it should not go unrebutted by the

government. (R. 251) The defense responded and argued that the offer to plead guilty

was relevant to his mitigation case, and that the fact of the willingness to plead was

sufficient to present the mitigating factor to the jury without creating undue prejudice

and confusion. (R. 278)

      2. More litigation followed, resulting in the Court’s Order of June 27, 2019, which



                                               1
       2:17-cr-20037-JES-JEH # 437         Page 2 of 5



held that: the Defendant may, “by way of stipulation, testimony, or other evidence,”

submit information that he was willing to plead guilty in exchange for a life sentence.

(R. 427 pg. 3) However, in response, the government may also present information

“related to those negotiations” that are necessary to place them “in context.” Id.

   3. The parties have attempted to negotiate a stipulation that addresses Mr.

Christensen’s willingness to plead guilty, and the additional “context” authorized by

the Court. To date no agreement has been reached, and the parties do not believe one

will be reached prior to trial. Based on the conversations between counsel, it is clear that

parties fundamentally disagree on both the historical facts and the reasonable inferences

that can be drawn overall from the course of events leading up to and following plea

discussions. Specifically, the information sought to be included by the government is

beyond the scope of what is necessary to provide the appropriate context which

implicates potential violations of the Fifth, Sixth, and Eighth Amendments, and is more

prejudicial than probative under the FDPA.

   4. One area of agreement is that the best way to proceed at trial is by stipulation.

Although the Court noted that the evidence could be presented by “proffer, testimony,

or other evidence,” any testimony or other evidence will invariably consist of

statements by counsel who personally participated in the negotiations (Ms. Pollock, Mr.

Tucker, and Mr. Taseff for the defense, and Mr. Freres and Mr. Miller for the

government). On information and belief, the only non-attorney witnesses who could

potentially testify or produce evidence are FBI Agents Huckstadt and/or Manganaro

                                             2
        2:17-cr-20037-JES-JEH # 437            Page 3 of 5



and prior counsel Mr. Bruno. No similar “prover” was present on the defense side

during exchanges after Mr. Bruno was relieved. Additionally, some of the negotiations

were done by telephone and email, which only the attorneys involved have personal

knowledge of.

    5. The issues and evidence are of critical importance --- with a unique potential for

prejudice, evidenced both by the scope and quantity of litigation concerning the

evidence and by the intense and highly prejudicial (and often inaccurate) coverage in

the press over the last few days.1 Any misstep leading to erroneous introduction of such

potentially damaging evidence could irreparably taint the reliability of the upcoming

sentencing proceedings, within the meaning of the FDPA and the 8th Amendment, with

no way to unring the bell.

       6.      Undersigned counsel believe it is critical to sort out, in advance, the

permissible scope of evidence, both on direct and on rebuttal, before the penalty phase

commences. Otherwise, additional litigation on this topic is likely to ensue following

opening statements.

       7.      Because the facts are in dispute, and the boundaries of the “context”

contemplated by the Court’s Order, R. 427, remain unclear, a hearing is requested at




1
 See e.g. https://chicago.suntimes.com/crime/2019/6/26/18760423/brendt-christensen-yingying-zhang-
murder-death-penalty-life-sentence, https://www.chicagotribune.com/news/breaking/ct-missing-chinese-
scholar-trial-brendt-chistensen-20190626-5qrk45ikanbznesjnqmyox6lqy-story.html,
https://abc7chicago.com/guilt-and-looming-death-penalty-key-question-remains-where-is-
yingying/5366002/ (misstating plea negotiations).
                                                  3
       2:17-cr-20037-JES-JEH # 437      Page 4 of 5



which the Court may hear evidence, resolve disputes regarding the facts, and set

boundaries regarding the evidence to be admitted by both sides.

      WHEREFORE, Defendant requests that the relief requested in the Motion be

granted.

             Respectfully submitted,

             /s/Elisabeth R. Pollock                  /s/ George Taseff
             Assistant Federal Defender               Assistant Federal Defender
             300 West Main Street                     401 Main Street, Suite 1500
             Urbana, IL 61801                         Peoria, IL 61602
             Phone: 217-373-0666                      Phone: 309-671-7891
             FAX: 217-373-0667                        Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org          Email: George_Taseff@fd.org

             /s/ Robert Tucker                        /s/ Julie Brain
             Robert L. Tucker, Esq.                   Julie Brain, Esq.
             7114 Washington Ave                      916 South 2nd Street
             St. Louis, MO 63130                      Philadelphia, PA 19147
             Phone: 703-527-1622                      Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com         Email: juliebrain1@yahoo.com




                                           4
       2:17-cr-20037-JES-JEH # 437        Page 5 of 5



                              CERTIFICATE OF SERVICE

      I hereby certify that on July 3, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             5
